



Exhibit 10.16(a)
 
Summary of Unwritten Compensation Arrangements
Applicable to Non-Employee Directors of Overstock.com, Inc.




During 2019 the Company expects to pay its non-employee directors other than the
Chairwoman of the Board $75,000 annually at the rate of $18,750 per quarter, and
expects to pay the Chairwoman of the Board $150,000 annually at the rate of
$37,500 per quarter. The Company also expect to continue to grant restricted
stock units to its non-employee directors, generally at the first Board meeting
after a non-employee director first joins the Board, and typically annually
thereafter, but subject to the total compensation limitations established in the
Company’s 2005 Equity Incentive plan, as amended from time to time. The Company
also reimburses non-employee directors for out-of-pocket expenses incurred in
connection with attending Board and committee meetings. Haverford Valley, L.C.,
an affiliate of the Company, and certain affiliated entities which make travel
arrangements for the Company's executives, also occasionally make travel
arrangements for non-employee directors to attend Board meetings.





